Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 8/23/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the claim recites the components at least one type of agrochemical active ingredient a), a swelling agent b), a carrier c), a binder e), and a hydrophobic agent f).  The usual format for enumerating species using letters of the alphabet is to include the letters in sequence, a, b, c, d, e, and f.  The artisan would find it unclear why the agrochemical active ingredient, swelling agent, carrier, binder, and hydrophobic are listed as a, b, c, e, and f (and not a, b, c, d, and e) and why “d” was omitted, as there is no reason that the usual format for enumerating species using letters of the alphabet was broken, and would wonder if a species “d” was inadvertently omitted from the claim.   Further regarding claims 24-25, the claims recite the composition of claim 1, wherein the primary granules further comprise a carrier c).  As the primary granules of claim 1 already comprises a carrier c), it’s unclear how the recitation wherein the primary granules further comprise a carrier c) limits the claim.  Claim 27 recites the composition of claim 1, wherein the primary granules further comprise one or more other formulants g).  Claim 28 recites the composition of claim 1, wherein the coating further comprises one or more other formulants g).  As neither the primary granules or coating of claim 1 comprises a formulant, it’s unclear why claims 27 and 28 recites further comprises one or more other formulants g and how the term other limits the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 12-16, and 24-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6046277 to Kolter (IDS filed 10/25/2018).  Kolter teaches a timed-release granular agrochemical composition comprising coated primary granules wherein the primary granules comprise at least one agrochemical active ingredient and one or more swelling agents, such as bentonite or starch, and coated with at least one binder, one or more hydrophobic agents, such as calcium stearate, and one or more carrier, such as talc or clay (abstract; col 1, line 66 to col 6, line 63).    The timed-release granular agrochemical composition comprises an agrochemical active ingredient, surfactants, water-absorbent polymers, talc, starch, bentonite, calcium carbonate, stearate derivatives, such as calcium stearate, and a method for producing the granules comprising mixing the components, kneading, melting and extruding and/or heating (col 1, line 66 to col 6, line 63; claims).
Applicant argues that although some of the present claim limitations are disclosed in Kolter, the office has not met the burden of showing anticipation.   Applicant argues that Kolter teaches the swelling agents are present in the coating, and therefore does not teach primary granules comprising swelling agents. 
Applicant’s arguments have been fully considered but are not found persuasive.    Regarding applicant’s argument that the present claims require the swelling agents to be present in the primary granules, which is distinct from a swelling agent present in the coating of the primary granules, the examiner’s response is that no structure is claimed for the components of the primary granule (i.e., an admixture) and the claim is open to primary granules comprising a swelling agent in any form, including on the surface of the primary granules, provided the primary granule is coated with a binder, a hydrophobic agent, and a carrier.  In the present case, the swelling agents of Kolter, although they lie on the surface of the agrochemical solid pellets, fairly read on a primary granule comprising a swelling agent, as the claims are open to any structure for the primary granule, including  primary granules comprising a pellet with a swelling agent on its surface.  

Claims 1, 4, 6, 14, 16, and 24-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20140162880 to Pearson.  Pearson discloses a controlled release granular agrochemical formulation (a timed-release granular agrochemical composition) formed by coating primary granules that comprise at least one type of agrochemical active ingredient and a swelling agent, such as bentonite, and coated with a non-ionic surfactant, a binder, a hydrophobic agent, such as calcium or sodium stearate, and a carrier, such as talc, clay, or calcium carbonate, and one or more other formulants (abstract; paragraphs 8-41).
Applicant argues that Pearson teaches a controlled release granule comprising a solid substrate, pesticide and oil, the pesticide and oil being distributed throughout the granule.   The release rate of pesticide from the granule is controlled by both the amount and type of oil in the granule, and Pearson teaches that the pesticide and oil are distributed throughout the granule rather than coated on the outside of the granule.  
Applicant’s arguments have been fully considered but are not found persuasive.   The basis of the rejection is not coating the primary granules with oil.  The basis of the rejection is that Pearson discloses a controlled release granular agrochemical formulation (a timed-release granular agrochemical composition) formed by coating primary granules that comprise at least one type of agrochemical active ingredient and a swelling agent, such as bentonite, and coated with a non-ionic surfactant, and a binder, a hydrophobic agent, such as calcium or sodium stearate, and a carrier, such as talc, clay, or calcium carbonate, and one or more other formulants (abstract; paragraphs 8-41).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8, 10,  12-16, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6046277 to Kolter (IDS filed 10/25/2018) in view of US 20090226645 to Shaffer.  The relevant portions of Kolter are given above.  In addition, Kolter desires that its granules are coated with a gel (col 5, lines 38-44). 
Kolter fails to teach its granules with a binder comprising a polyamine and an a polyisocyanate.
Shaffer teaches a coating agent comprising a polyaspartic acid ester (a polyamine) and a polyisocyanate, the coating agent provides a gel coat (abstract;  paragraphs 8-18). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the coating agent of Shaffer to coat the granules of Kolter.  The motivation for this would have been that Kolter desires that its granules are coated with a gel, and coating the granules of Kolter with the coating agent of Shaffer will provide a gel coating.
Applicant argues that as Kolter does not teach a gel coating, there would have been no reason, nor any teaching, suggestion, or motivation for one ordinary skill in the art to have coated primary granules with a binder comprising a polyol and a polyisocyanate as claimed.  Second, even if, arguendo, Kolter did teach gel coatings, one of ordinary skill in the art would not have relied upon Shaffer, which teaches aesthetically pleasing gel coatings, and is therefore unrelated to agricultural formulations. 
Applicant’s arguments have been fully considered but are not found persuasive.  The artisan would not read the references as applicant has.  
Kolter expressly teaches gel coatings (abstract; paragraphs 8-18).  Shaffer expressly teaches that coatings comprising polyaspartic acid ester (a polyamine) and a a polyisocyanate, the coating agent provides a gel coat (abstract;  paragraphs 8-18).  Although the gel coatings of Shaffer are aesthetically pleasing, this does not constitute an unrelated field of invention from Kolter.  It would have been obvious to use the coating agent of Shaffer to coat the granules of Kolter.  The motivation for this would have been that Kolter desires that its granules are coated with a gel, and coating the granules of Kolter with the coating agent of Shaffer will provide a gel coating.

Claims 1, 4-5, 7, 9, 11-16, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 6046277 to Kolter (IDS filed 10/25/2018) in view of US 20160031765 to Watkins.  The relevant portions of Kolter are given above.
Kolter fails to teach a coating its granules with a binder comprising a polyol and a polyisocyanate.
Watkins teaches that a coating agent comprising a polyol and polyisocyanate is known in the art for use in coating pesticide granules (abstract; paragraphs 2 and 47).  The polyol may be a polyether polyol (abstract).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the coating agent of Watkins to coat the granules of Kolter.  The motivation for this would have been that Kolter teaches coating pesticide granules, and Watkins teaches that a coating agent comprising a polyol and polyisocyanate is known in the art for use in coating pesticide granules.  
Applicant argues that Watkins teaches hydrophobic polyurethane films that are used to encapsulate particulate material and function as water barriers.   Kolter, in contrast, teaches redispersible polymer powders that comprise, inter alia, a water-soluble or water-swellable agent, which are used to coat pharmaceutical or agrochemical use forms. As such, one of ordinary would have had no reason to modify Watkins using a polyol and polyisocyanate binder as claimed.
Applicant’s arguments have been fully considered but are not found persuasive.   The artisan would not read Kolter as applicant has, as requiring a water-soluble or water-swellable coating.  By contrast, the artisan would understand that Kolter teaches the stability of the active ingredient can be increased by the coating through less water vapor and oxygen entering the interior of the tablet (col 1, lines 12-23).   Watkins teaches that a coating agent comprising a polyol and polyisocyanate is known in the art for use in coating pesticide granules, including wherein the polyol may be a polyether polyol.    It would have been obvious to use the coating agent of Watkins to coat the granules of Kolter.  The motivation for this would have been that Kolter teaches coating pesticide granules, and Watkins teaches that a coating agent comprising a polyol and polyisocyanate is known in the art for use in coating pesticide granules.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


September 1, 2022